Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

This Voting and Support Agreement (this “Agreement”) is made and entered into as
of January 10, 2020, by and among WESCO International, Inc., a Delaware
corporation (“Parent”), and the stockholders of Anixter International Inc., a
Delaware corporation (the “Company”), listed on Schedule A hereto (each, a
“Stockholder” and, collectively, the “Stockholders”).

RECITALS

A.    Concurrently with the execution and delivery of this Agreement, the
Company is terminating that certain Second Amended and Restated Agreement and
Plan of Merger, by and among CD&R Arrow Parent, LLC, CD&R Arrow Merger Sub,
Inc., and the Company, dated as of January 1, 2020 (the “CD&R Merger Agreement”)
in accordance with its terms, and Parent will pay in full, on behalf of Warrior
Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”) and/or the Company, the Company Termination Fee (as defined in
the CD&R Merger Agreement) to CD&R Arrow Parent pursuant to Section 6.06(b) of
the CD&R Merger Agreement.

B.    Concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company are entering into an Agreement and Plan of Merger (as
it may be amended, supplemented or otherwise modified from time to time, the
“Merger Agreement”) that, among other things and subject to the terms and
conditions set forth therein, provides for the merger of Merger Sub with and
into the Company, with the Company being the surviving entity in such merger
(the “Merger”).

C.    As of the date hereof, each Stockholder is the record and/or “beneficial
owner” (within the meaning of Rule 13d-3 under the Exchange Act) of the number
of shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) set forth next to such Stockholder’s name on Schedule A hereto,
being all of the shares of Common Stock owned of record or beneficially by such
Stockholder as of the date hereof (with respect to such Stockholder, the “Owned
Shares”, and the Owned Shares together with any additional shares of Common
Stock that such Stockholder may acquire record and/or beneficial ownership of
after the date hereof, such Stockholder’s “Covered Shares”).

D.    As an inducement and condition for Parent and Merger Sub to enter into the
Merger Agreement, each Stockholder has agreed to enter into this Agreement with
respect to such Stockholder’s Covered Shares.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms shall have the meanings
assigned to them in this Section 1.



--------------------------------------------------------------------------------

“Expiration Time” shall mean the earlier to occur of (a) the Effective Time and
(b) such date and time as the Merger Agreement shall be validly terminated
pursuant to Article VIII thereof.

“Transfer” shall mean (a) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any option or other Contract, arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any Covered Shares or
any interest in any Covered Shares (in each case other than this Agreement), (b)
the deposit of such Covered Shares into a voting trust, the entry into a voting
agreement or arrangement (other than this Agreement) with respect to such
Covered Shares or the grant of any proxy or power of attorney (other than this
Agreement) with respect to such Covered Shares, (c) entry into any hedge, swap
or other transaction or Contract which is designed to (or is reasonably expected
to lead to or result in) a transfer of the economic consequences of ownership of
any Covered Shares, whether any such transaction is to be settled by delivery of
Covered Shares, in cash or otherwise or (d) any Contract or commitment (whether
or not in writing) to take any of the actions referred to in the foregoing
clauses (a), (b) or (c) above.

2.    Agreement to Not Transfer the Covered Shares.

2.1    No Transfer of Covered Shares. Until the Expiration Time, each
Stockholder agrees not to Transfer or cause or permit the Transfer of any of
such Stockholder’s Covered Shares, other than (i) with the prior written consent
of Parent (to be granted or withheld in Parent’s sole discretion) or (ii) with
respect to the Covered Shares set forth on Schedule A hereto, pursuant to and as
currently required by pledge arrangements with a third party banking institution
in existence as of the date of this Agreement. Any Transfer or attempted
Transfer of any Covered Shares in violation of this Section 2.1 shall be null
and void and of no effect whatsoever; provided, however, that any Stockholder
may Transfer any such Covered Shares to (i) any other Stockholder or any
Affiliate of any such Stockholder, (ii) any family member (including a trust for
such family member’s benefit) of such Stockholder or (iii) any charitable
foundation or organization, in each case only if the transferee of such Covered
Shares evidences in a writing reasonably satisfactory to Parent such
transferee’s agreement to be bound by and subject to the terms and provisions
hereof to the same effect as such transferring Stockholder; provided, however,
that notwithstanding anything to the contrary herein, Stockholders shall be
permitted to Transfer by gift an aggregate of not more than 600,000 Covered
Shares to any charitable foundations or organizations without any restrictions
hereunder; provided further, that any such Transfers after the date hereof by
any Stockholder to the Zell Family Foundation shall not be deemed to be Covered
Shares and shall not be subject to the terms and conditions of this Agreement.

2.2    Update of Beneficial Ownership Information. Promptly following the
written request of Parent, or upon a Stockholder’s or any of its Affiliates’
acquisition of beneficial (as defined in Rule 13d-3 under the Exchange Act) or
record ownership of additional shares of Common Stock after the date hereof,
such Stockholder will send to Parent a written notice setting forth the number
of Covered Shares beneficially owned by such Stockholder or any of its
Affiliates and indicating the capacity in which such Covered Shares are owned.
Each

 

-2-



--------------------------------------------------------------------------------

Stockholder agrees to cause any of its Affiliates that acquires any shares of
Common Stock on or after the date hereof to execute an agreement in a form
reasonably acceptable to Parent to be bound with respect to this Agreement with
respect to such shares to the same extent such shares would be subject to this
Agreement had they been acquired by such Stockholder.

3.    Agreement to Vote the Covered Shares.

3.1    Until the Expiration Time, at every meeting of the Company’s stockholders
at which any of the following matters are to be voted on (and at every
adjournment or postponement thereof), and on any action or approval of Company’s
stockholders by written consent with respect to any of the following matters,
each Stockholder shall vote (including via proxy) all of such Stockholder’s
Covered Shares (or cause the holder of record on any applicable record date to
vote (including via proxy) all of such Stockholder’s Covered Shares):

(a)    in favor of the adoption of the Merger Agreement; and

(b)    against (A) any action or agreement that would reasonably be expected to
result in a breach of the Merger Agreement or result in any condition set forth
in Article VII of the Merger Agreement not being satisfied on a timely basis,
(B) any Company Takeover Proposal, or any other proposal made in opposition to,
in competition with, or inconsistent with the Merger Agreement, the Merger or
the transactions contemplated by the Merger Agreement and (C) any other action,
agreement or proposal which could reasonably be expected to delay, postpone or
adversely affect consummation of the Merger and the other transactions
contemplated by the Merger Agreement.

3.2    Until the Expiration Time, at every meeting of the Company’s stockholders
(and at every adjournment or postponement thereof), each Stockholder shall be
represented in person or by proxy at such meeting (or cause the holders of
record on any applicable record date to be represented in person or by proxy at
such meeting) in order for the Covered Shares to be counted as present for
purposes of establishing a quorum.

3.3    Each Stockholder shall execute and deliver (or cause the holders of
record to execute and deliver), within 48 hours of receipt, any proxy card or
voting instructions it receives that is sent to stockholders of the Company
soliciting proxies with respect to any matter described in Section 3.1, which
shall be voted in the manner described in Section 3.1 (with Parent to be
promptly notified (and provided reasonable evidence of) such execution and
delivery of such proxy card or voting instructions).

3.4    Notwithstanding anything to the contrary in this Agreement, if at any
time following the date hereof and prior to the Expiration Time, a Governmental
Entity enters an order restraining, enjoining or otherwise prohibiting the
Stockholders or their Affiliates from taking any action pursuant to Section 3.1,
Section 3.2 or Section 3.3 of this Agreement, then (i) the obligations of each
Stockholder set forth in Section 3.1, Section 3.2 or Section 3.3 of this
Agreement shall be of no force and effect for so long as such order is in effect
solely to the extent such order restrains, enjoins or otherwise prohibits such
Stockholder from taking any such action, and (ii) each Stockholder shall cause
the Covered Shares to not be represented in person or by proxy at any meeting at
which a vote of such Stockholder on the Merger Agreement or the transactions
contemplated thereby is sought or requested.

 

-3-



--------------------------------------------------------------------------------

3.5    Without limiting the obligations of the Stockholders under this
Agreement, but only in the event and in each case that such Stockholder fails to
be counted as present or fails to vote all of such Stockholder’s Covered Shares
in accordance with this Agreement or except as provided in Section 3.4 above,
then in such event each Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact the officers of Parent, and any individual who shall hereafter
succeed to any such officer of Parent, and any other Person designated in
writing by Parent (collectively, the “Proxy Holders”), each of them
individually, with full power of substitution, to vote such Stockholder’s
Covered Shares in accordance with this Agreement and, in the discretion of the
Proxy Holders, with respect to any proposed postponements or adjournments of
meetings of the Company’s stockholders at which any of the matters described in
this Agreement are to be considered. This proxy is coupled with an interest and
shall be irrevocable, and each Stockholder shall take such further action or
execute such other instruments as may be reasonably necessary to effectuate the
intent of this proxy and hereby revokes any proxy previously granted by such
Stockholder with respect to such Stockholder’s Covered Shares. Notwithstanding
anything to the contrary in this Agreement, the proxy granted by this
Section 3.4 shall terminate and be of no further force and effect upon the
Expiration Time.

4.    Waiver of Appraisal Rights. Each Stockholder hereby waives all appraisal
rights under Section 262 of the DGCL with respect to all of such Stockholder’s
Covered Shares owned (beneficially or of record) by such Stockholder.

5.    No Solicitation.

5.1    From and after the date of this Agreement until the Expiration Time, each
Stockholder (solely in the capacity as a stockholder of the Company) shall, and
shall cause its Representatives to, immediately cease and cause to be terminated
any activities, discussions or negotiations being conducted with any persons
other than Parent with respect to any Company Takeover Proposal. In addition,
each Stockholder (solely in the capacity as a stockholder of the Company) agrees
to be subject to Section 5.03 of the Merger Agreement as if each were the
“Company” thereunder (including with respect to the obligations to notify Parent
promptly, and in any event within 24 hours of receipt, in writing of any Company
Takeover Proposal or any inquiry with respect to, or that could reasonably be
expected to lead to, any Company Takeover Proposal and the identity of the
Person or group of Persons making such Company Takeover Proposal or inquiry and
to provide unredacted copies of all material correspondence and proposed
transaction documents, including any financing documents, received by such
Stockholder in connection with such Company Takeover Proposal or inquiry, or, if
communicated orally, a summary of the material terms of such oral communication,
and to otherwise keep Parent informed on a current basis of the status of any
such Company Takeover Proposal or inquiry, including any material developments
or change to the material terms thereof).

5.2    Notwithstanding the foregoing, from and after the date of the Merger
Agreement until the Expiration Time and if the Company is permitted, pursuant to
Sections 5.03(b)

 

-4-



--------------------------------------------------------------------------------

or 5.03(c) of the Merger Agreement, to have discussions or negotiations in
response to a Company Takeover Proposal that did not result from a breach (other
than a breach that is immaterial and unintentional) of Section 5.03(b) of the
Merger Agreement, each Stockholder and its Representatives shall be permitted to
participate in such discussions or negotiations with such person making such
Company Takeover Proposal, to the same extent as the Company is permitted to do
so under Sections 5.03(b) or 5.03(c) of the Merger Agreement, subject to
compliance by such Stockholder with the last sentence of Section 5.1 above.

6.    No Legal Action. Each Stockholder shall not, and shall cause its
Representatives not to, bring, commence, institute, maintain, prosecute or
voluntarily aid any claim, appeal, or proceeding which (a) challenges the
validity of or seeks to enjoin the operation of any provision of this Agreement
or (b) alleges that the execution and delivery of this Agreement by any of the
Stockholders (or their performance hereunder solely in the capacity as a
stockholder of the Company) breaches any fiduciary duty of the Company Board (or
any member thereof) or any duty that any of the Stockholders have (or may be
alleged to have) to the Company or to the other holders of the Common Stock.

7.    Fiduciary Duties. Each Stockholder is entering into this Agreement solely
in its capacity as the record holder or beneficial owner of such Stockholder’s
Covered Shares. Nothing in this Agreement shall in any way, or shall require any
Stockholder to attempt to limit or affect any actions taken by any of
Stockholder’s designee(s) serving on the Company Board or any such Stockholder
in his or her capacity as a director, officer or employee of the Company or any
of its Affiliates, from complying with his or her fiduciary obligations while
acting in such designee’s capacity as a director of the Company. No action taken
(or omitted to be taken) in any such capacity as director, officer or employee
shall be deemed to constitute a breach of this Agreement.

8.    Notice of Certain Events. Each Stockholder shall notify Parent in writing
promptly of (a) any fact, event or circumstance that would cause, or reasonably
be expected to cause or constitute, a breach of the representations and
warranties of such Stockholder under this Agreement or (b) the receipt by such
Stockholder of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with this
Agreement.

9.    Representations and Warranties of the Stockholder. Each Stockholder hereby
represents and warrants to Parent that:

9.1    Due Authority. The Stockholder has the full power and capacity to make,
enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 3.5 hereof. If the Stockholder is not
a natural person, (a) the Stockholder is duly organized, validly existing and in
good standing in accordance with the laws of its jurisdiction of formation, as
applicable and (b) the execution and delivery of this Agreement, the performance
of the Stockholder’s obligations hereunder, and the consummation of the
transactions contemplated hereby have been validly authorized, and no other
consents or authorizations are required to give effect to this Agreement or the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by the Stockholder and constitutes a valid and
binding obligation of the Stockholder enforceable against it in accordance

 

-5-



--------------------------------------------------------------------------------

with its terms, except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar Laws affecting creditors’ rights and remedies generally.

9.2    Ownership of the Covered Shares. (a) The Stockholder is, as of the date
hereof, the beneficial or record owner of such Stockholder’s Covered Shares,
free and clear of any and all Liens, other than those (i) created by this
Agreement or (ii) as disclosed on Schedule A hereto, and (b) the Stockholder has
sole voting power over all of the Covered Shares beneficially owned by the
Stockholder. Except for the Covered Shares subject to the pledge arrangements as
set forth on Schedule A hereto, the Stockholder has not entered into any
agreement to Transfer any Covered Shares. As of the date hereof, the Stockholder
does not own, beneficially or of record, any shares of Common Stock or other
voting shares of the Company (or any securities convertible, exercisable or
exchangeable for, or rights to purchase or acquire, any shares of Common Stock
or other voting shares of the Company) other than the Owned Shares.

9.3    No Conflict; Consents.

(a)    The execution and delivery of this Agreement by the Stockholder does not,
and the performance by the Stockholder of its obligations under this Agreement
and the compliance by the Stockholder with any provisions hereof does not and
will not: (a) conflict with or violate any Laws applicable to the Stockholder,
or (b) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a Lien on any of the Covered Shares beneficially owned by the
Stockholder pursuant to any Contract or obligation to which the Stockholder is a
party or by which the Stockholder is subject; provided, however, that the
parties acknowledge and agree that a portion of the Covered Shares are subject
to existing pledge arrangements (as set forth on Schedule A hereto) and may be
subject to Transfer in the event of a default under such pledge arrangements. As
of the date hereof, there is no event of default (or event that with notice or
lapse of time or both would become a default) under any such pledge
arrangements.

(b)    No consent, approval, order or authorization of, or registration,
declaration or, except as required by the rules and regulations promulgated
under the Exchange Act, filing with, any Governmental Entity or any other
Person, is required by or with respect to the Stockholder in connection with the
execution and delivery of this Agreement or the consummation by them of the
transactions contemplated hereby.

9.4    Absence of Litigation. As of the date hereof, there is no legal action
pending against, or, to the knowledge of the Stockholder, threatened against or
affecting the Stockholder that would reasonably be expected to materially impair
the ability of the Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

 

-6-



--------------------------------------------------------------------------------

10.    Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholder that:

10.1    Due Authority. Parent has the full power and capacity to make, enter
into and carry out the terms of this Agreement. Parent is duly organized,
validly existing and in good standing in accordance with the laws of its
jurisdiction of formation. The execution and delivery of this Agreement, the
performance of Parent’s obligations hereunder, and the consummation of the
transactions contemplated hereby has been validly authorized, and no other
consents or authorizations are required to give effect to this Agreement or the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by Parent and constitutes a valid and binding
obligation of Parent enforceable against it in accordance with its terms, except
as enforcement may be limited by general principles of equity whether applied in
a court of law or a court of equity and by bankruptcy, insolvency and similar
Laws affecting creditors’ rights and remedies generally.

10.2    No Conflict; Consents.

(a)    The execution and delivery of this Agreement by Parent does not, and the
performance by Parent of its obligations under this Agreement and the compliance
by Parent with the provisions hereof do not and will not: (a) conflict with or
violate any Laws applicable to Parent, or (b) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, pursuant to any
Contract or obligation to which Parent is a party or by which Parent is subject.

(b)    No consent, approval, order or authorization of, or registration,
declaration or, except as required by the rules and regulations promulgated
under the Exchange Act, filing with, any Governmental Entity or any other
Person, is required by or with respect to Parent in connection with the
execution and delivery of this Agreement or the consummation by Parent of the
transactions contemplated hereby.

10.3    Absence of Litigation. As of the date hereof, there is no legal action
pending against, or, to the knowledge of Parent, threatened against or affecting
Parent that would reasonably be expected to materially impair the ability of
Parent to perform its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

11.    Miscellaneous.

11.1    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to the Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Stockholder, and Parent shall have no authority to direct the
Stockholder in the voting or disposition of any of the Covered Shares, except as
otherwise provided herein.

11.2    Certain Adjustments. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Common Stock” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

 

-7-



--------------------------------------------------------------------------------

11.3    Amendments and Modifications. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by all of the parties hereto.

11.4    Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

11.5    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing, shall be sent by e-mail of a .pdf
attachment (providing confirmation of transmission), by reliable overnight
delivery service (with proof of service) or by hand delivery, and shall be
deemed given upon receipt by the parties at the following addresses (or at such
other address for a party as shall be specified by like notice); provided,
however that any notice received by e-mail transmission or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received at 9:00 a.m. (addressee’s local
time) on the next Business Day:

(i)    if to the Stockholder, to the address for notice set forth on Schedule A
hereto, with a copy to:

Equity Group Investments

2 N. Riverside Plaza, Suite 600

Chicago, IL 60606

Attn: Joseph Miron

Email: jmiron@egii.com

and

Neal, Gerber & Eisenberg LLP

2 N. LaSalle Street, Suite 1700

Chicago, IL 60602

Attn: David S. Stone

Email: dstone@nge.com

(ii)    if to Parent, to:

WESCO International, Inc.

225 West Station Square Drive, Suite 700

Pittsburgh, Pennsylvania 15219

Attn: Diane Lazzaris

Email: dlazzaris@wescodist.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Email: AOEmmerich@wlrk.com; JLRobinson@wlrk.com

Attention: Adam O. Emmerich; John L. Robinson

 

-8-



--------------------------------------------------------------------------------

(iii)    if to Company, to:

Anixter International Inc.

2301 Patriot Blvd

Glenview, IL 60026

Email: justin.choi@anixter.com

Attention: Justin Choi

with a copy to:

Sidley Austin LLP

787 7th Avenue

New York, NY 10019

Email: irotter@sidley.com; gsaltarelli@sidley.com

Attention: Irving L. Rotter; Gabriel Saltarelli

11.6    Venue; Waiver of Jury Trial.

(a)    Each of the parties (i) irrevocably submits itself to the personal
jurisdiction of all state and federal courts sitting in the State of Delaware,
including to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any Proceeding arising out of or relating to this Agreement, any
of the transactions contemplated hereby or any facts and circumstances leading
to its execution or performance, (ii) agrees that all claims in respect of any
such Proceeding must be brought, heard and determined exclusively in the Court
of Chancery of the State of Delaware (provided that, in the event subject matter
jurisdiction is declined by or unavailable in the Court of Chancery, then such
Proceeding will be heard and determined exclusively in any other state or
federal court sitting in the State of Delaware), (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such courts, (iv) agrees not to bring any Proceeding against any
other party arising out of or relating to this Agreement, any of the
transactions contemplated hereby or any facts and circumstances leading to its
execution or performance in any other court and (v) waives any defense of
inconvenient forum to the maintenance of any Proceeding so brought. The parties
agree that a final judgment in any such Proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law. Each of the parties agrees to waive any bond,
surety or other security that might be required of any other party with respect
to any such Proceeding, including any appeal thereof.

(b)    Each of the parties agrees that service of any process, summons, notice
or document in accordance with Section 11.5 will be effective service of process
for any Proceeding brought against it by the other party in connection with this
Section 11.6; provided, however, that nothing contained herein will affect the
right of any party to serve legal process in any other manner permitted by
applicable Law. Notwithstanding the foregoing, the consents to jurisdiction set
forth in this Section 11.6 will not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this Section 11.6 and will not be deemed to confer rights on any
Person other than the parties.

 

-9-



--------------------------------------------------------------------------------

(c)    EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE FACTS OR
CIRCUMSTANCES LEADING TO ITS EXECUTION OR PERFORMANCE. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO PARTY OR REPRESENTATIVE OR AFFILIATE THEREOF HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVER
KNOWINGLY AND VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS PARAGRAPH.

11.7    Documentation and Information. Each Stockholder consents to and
authorizes the publication and disclosure by Parent and the Company of such
Stockholder’s identity and holding of the Covered Shares, and the terms of this
Agreement (including, for the avoidance of doubt, the disclosure of this
Agreement), in any press release, the Proxy Statement and any other disclosure
document required in connection with the Merger Agreement, the Merger and the
transactions contemplated by the Merger Agreement.

11.8    Further Assurances. Each Stockholder agrees, from time to time, at the
reasonable request of Parent and without further consideration, to execute and
deliver such additional documents and take all such further action as may be
reasonable required to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement.

11.9    Stop Transfer Instructions. At all times commencing with the execution
and delivery of this Agreement and continuing until the Expiration Time, in
furtherance of this Agreement, the Stockholder hereby authorizes the Company or
its counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Covered Shares (and that this Agreement places
limits on the voting and transfer of the Covered Shares), subject to the
provisions hereof and provided that any such stop transfer order and notice will
immediately be withdrawn and terminated by the Company following the Expiration
Time.

11.10    Enforcement. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.

 

-10-



--------------------------------------------------------------------------------

11.11    Entire Agreement. This Agreement, including the Schedules hereto,
constitutes the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to such
subject matter. For the avoidance of doubt, nothing in this Agreement shall be
deemed to amend, alter or modify, in any respect, any of the provisions of the
Merger Agreement.

11.12    Reliance. Each Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon the
Stockholders’ execution and delivery of this Agreement.

11.13    Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limiting
the generality of the foregoing”. When used in this Agreement, the term “or”
shall be construed in the inclusive sense of “and/or”. Any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. The parties hereto agree that they have been
represented by counsel during the negotiation, drafting, preparation and
execution of this Agreement and, therefore, waive the application of any Law or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

11.14    Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Any purported assignment without such consent
shall be void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

11.15    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

-11-



--------------------------------------------------------------------------------

11.16    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

11.17    Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

11.18    Non-survival of Representations and Warranties. None of the
representations and warranties in this Agreement or in any schedule, instrument
or other document delivered pursuant to this Agreement shall survive the
Effective Time or the termination of this Agreement. This Section 11.18 shall
not limit any covenant or agreement contained in this Agreement that by its
terms is to be performed in whole or in part after the Effective Time or the
termination of this Agreement.

11.19    Termination. This Agreement shall automatically terminate without
further action by any of the parties hereto and shall have no further force or
effect as of the earliest to occur of (i) the Expiration Time or (ii) with
respect to any Stockholder, the election of such Stockholder in its sole
discretion to terminate this Agreement promptly following any amendment of any
term or provision of the original unamended Merger Agreement dated as of the
date hereof that reduces or changes the form of consideration payable pursuant
to such Merger Agreement; provided that the provisions of this Article XI shall
survive any such termination. Notwithstanding the foregoing, termination of this
Agreement shall not prevent any party from seeking any remedies (at law or in
equity) against any other party for that party’s breach of any of the terms of
this Agreement prior to the date of termination.

[Signature page follows]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the date and year first above written.

 

WESCO INTERNATIONAL, INC. By:  

/s/ David S. Schulz

  Name: David S. Schulz  
Title: Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

SAMUEL ZELL REVOCABLE TRUST By:  

/s/ Samuel Zell

  Name: Samuel Zell   Title: Trustee ZELL FAMILY FOUNDATION By:  

/s/ Samuel Zell

  Name: Samuel Zell   Title: President SAMSTOCK/SZRT, L.L.C. By:  

/s/ Philip G. Tinkler

  Name: Philip G. Tinkler   Title: Vice President SAMSTOCK/SIT, L.L.C. By:  

/s/ Philip G. Tinkler

  Name: Philip G. Tinkler   Title: Vice President SAMSTOCK/ZFT, L.L.C. By:  

/s/ Philip G. Tinkler

  Name: Philip G. Tinkler   Title: Vice President SAMSTOCK/ALPHA, L.L.C. By:  

/s/ Philip G. Tinkler

  Name: Philip G. Tinkler   Title: Vice President



--------------------------------------------------------------------------------

KMJZ INVESTMENTS L.L.C. By:  

/s/ Philip G. Tinkler

  Name: Philip G. Tinkler   Title: Vice President SZ INTERVIVOS QTIP TRUST By:  
Chai Trust Company, LLC, its Trustee By:  

/s/ Philip G. Tinkler

  Name: Philip G. Tinkler   Title: Vice President



--------------------------------------------------------------------------------

Schedule A

 

Name

  Owned Shares*  

Address

  Shares Subject to
Pledge Arrangement**

Samuel Zell Revocable Trust

      14,666    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      7,333  

Samstock/SZRT, L.L.C.

      1,449,432    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      724,716  

Samstock/SIT, L.L.C.

      362,147    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      330,634  

KMJZ Investments L.L.C.

      526,277    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      0  

Samstock/ZFT, L.L.C.

      55,588    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      55,588  

Samstock/Alpha, L.L.C.

      55,587    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      55,587  

SZ Intervivos QTIP Trust

      28,700    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      0  

Zell Family Foundation

      1,147,940    

2 N. Riverside Plaza, Suite

600, Chicago, IL 60606

      0  

 

*

If any additional shares of Common Stock are owned by any of the Stockholders as
of the date of this Agreement, such shares shall be automatically deemed to be
“Owned Shares” notwithstanding the contents of this Schedule A other than any
additional shares of Common Stock acquired by the Zell Family Foundation after
the date of this Agreement.

**

The shares of Common Stock set forth in this column are subject to existing
pledge arrangements entered into by the applicable Stockholders in connection
with stock loan agreements prior to the date of this Agreement.